Citation Nr: 1633532	
Decision Date: 08/24/16    Archive Date: 08/31/16

DOCKET NO.  14-25 030A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a stomach disorder.


ATTORNEY FOR THE BOARD

Joshua Castillo, Associate Counsel



INTRODUCTION

The Veteran served on active duty from February 1966 to February 1968.

As noted by the Board in June 2016, this matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  

The Veteran died in April 2016 and, as such, the Board dismissed his appeal in June 2016.  Thereafter, the Agency of Original Jurisdiction (AOJ) recognized the appellant, who is the Veteran's surviving spouse, as a substitute claimant in July 2016.  See 38 U.S.C.A. § 5121A (West 2014); 38 C.F.R. § 3.1010 (2015).  Therefore, she has been substituted as the appellant for purposes of processing the claim to completion.

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the appellant's claim so that she is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2015).

The Veteran was seeking service connection for a stomach disorder, which he asserted began in service.

Enlistment and separation examinations are negative for stomach problems; however, an April 18, 1967, service treatment record shows that the Veteran reported gas, which was treated with enemas.

The Veteran reported a continuation of the exact same stomach pains since service.  See Claim (December 22, 2009); VA treatment record (March 21, 2012); Private treatment record (April 9, 2012).  His wife, whom he met two years after separation from service, and his daughters confirmed his reports of symptoms since service.  See Statements (September 12, 2012).

Medical records show complaints of heartburn and nausea as early as March 15, 1999.  In November 2002, Dr. L., a private physician who subsequently joined VA, began treating the Veteran for epigastric pain.  Esophagogastroduodenoscopy revealed hiatal and hiatus hernia, duodenitis, and proximal and distal gastritis.  See Private treatment record (November 20, 2002).  He was subsequently diagnosed with gastro esophageal reflux disease (GERD) and diverticular disease.  See Private treatment record (August 12, 2003); VA treatment record (March 21, 2012).

In January 2011, the Veteran reported that Dr. L. told him that he was misdiagnosed in service and should have been tested and followed up before release.  In April 2012, Dr. P. noted that he had treated the Veteran since 2003; however, prior to such time, he saw a Dr. M. (who is no longer practicing) and then began to see Dr. L. in 1994.  He indicated that the Veteran had chronic gastritis/duodenitis, and opined that the Veteran's chronic abdominal discomfort was related to service.  Private treatment record (April 9, 2012).

In April 2012, a VA examiner opined that it is less likely than not that the Veteran's duodenitis and hiatal hernia were incurred in or caused by the claimed in-service injury, event, or illness.  The rationale was that the Veteran had one episode of abdominal pain diagnosed as gas in service; separation examination was negative for abdominal or gastric complaints or findings; the Veteran was initially diagnosed with inflammation of the duodenal bulb and duodenitis and a small hiatal hernia in November 2002; and there are no VA clinic encounters documenting gastric problems until then 30 years after service.  The examiner concluded that the in-service episode of stomach problems resolved and is not related to the current findings.

The Board finds that an addendum opinion is necessary to decide the claim.  Specifically, the April 2012 VA examiner did not address Dr. P.'s April 2012 report, which indicates earlier treatment for the Veteran's stomach complaints, or statements from the Veteran's family because they were received several days after the VA examination.  A supplemental medical opinion is needed to address this favorable evidence.  See Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994) (the Board may not simply adopt a medical examiner's opinion that fails to discuss favorable evidence of record).  As such, the April 2012 VA examiner, or a suitable substitute if he is not available, should be requested to identify all stomach disorders present during the pendency of the appeal and provide an opinion as to each of their etiologies in consideration of the complete record.

Accordingly, the case is REMANDED for the following action:

1.  Return the record to the VA examiner who conducted the Veteran's April 2012 stomach examination.  The record and a copy of this Remand must be made available to the examiner.  The examiner shall note in the examination report that the record and the Remand have been reviewed.  If the April 2012 VA examiner is not available, the record should be provided to an appropriate medical professional so as to render the requested opinion.   

The examiner is asked to identify all stomach disorders diagnosed during the pendency of the claim, i.e., since December 2009.  In this regard, the record reflects a variety of diagnoses, to include hiatal and hiatus hernia, duodenitis, proximal and distal gastritis, GERD, and diverticular disease.

For each condition, the examiner is to provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that such is related to his in-service complaints of stomach problems.  The examiner is to address reports that his stomach problems started in service, particularly those from the Veteran, his wife and daughters, and Dr. P. (April 2012), and have continued to the present time.  The examiner should also consider Dr. P.'s statement that the Veteran previously received treatment from Drs. M. and L.  The examiner's report must include a complete rationale for all opinions expressed.

2.  After completing the above action, to include any other development as may be indicated by any response received as a consequence of the action taken in the preceding paragraphs, the appellant's claim should be readjudicated based on the entirety of the evidence.  If the claim remains denied, the appellant should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The appellant need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
A. JAEGER
 Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




